IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                    NOT FINAL UNTIL TIME EXPIRES TO
AGENCY FOR HEALTH CARE               FILE MOTION FOR REHEARING AND
ADMINISTRATION,                      DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D13-6128

v.

STEPHENS MEMORIAL
HOME, INC. d/b/a STEPHENS
MEMORIAL HOME,

      Appellee.

_____________________________/

Opinion filed September 8, 2014.

An appeal from an order of the Division of Administrative Hearings.

Tracy Cooper George, Chief Appellate Counsel, and Cynthia L. Hain, Assistant
General Counsel, Tallahassee, for Appellant.

Theodore E. Mack of Powell & Mack, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, VAN NORTWICK, and SWANSON, JJ., CONCUR.